﻿
I should like to join previous speakers in congratulating you, Sir, upon your unanimous election to the presidency of the forty-fifth session of the General Assembly. We are all well acquainted with your superlative qualities and accomplishments. I therefore have no doubt that you will guide our deliberations to a successful conclusion in the coming months. You my expect nothing but co-operation from the delegation of Saint Lucia.
I should also like to thank your predecessor, Major-General Joseph Garba, for the excellent manner in which he conducted our affairs during the forty-fourth session.
This year we have seen both expansions and reductions in the membership of the most important world Organisation. I am pleased to be able to note our loss of numerical membership with the unification of Yemen and the reunification of Germany. The unity of the peoples in these two countries speaks well for the brave new time in which we live, a time of hope and opportunity. We must not squander it.
The admission of a free, independent Namibia to membership of the United Rations earlier this year was the fulfilment of a dream; it took many years of struggle, both on the ground in South West Africa and on the diplomatic front here in New York. I am pleased, as everyone should be, that this struggle has reached a successful conclusion. I am therefore most honoured to welcome Namibia to the ranks of the Organisation.
Liechtenstein, too, after two centuries of international relations has joined the Organisation this year. I extend Saint Lucia's congratulations to the Government and people of Liechtenstein. We look forward to working closely with them far into the future.
These promising times give new urgency to the principle of the universality of the United Nations. Saint Lucia therefore strongly supports the aspiration of the Republic of Korea to membership in the United Nations, for, as has already been shown twice this year, membership in the United Nations need not be made an obstacle to national reunification.
The final decade of this millennium finds the world poised on the threshold of new opportunity, at a crossroad from which there is a choice of direction. We may go down new roads of political peace and economic opportunity, or we may choose the status quo ante business as usual.
But we, today's generation of leaders, must choose carefully, lest future generations condemn us for having squandered precious opportunities. We cannot allow behaviour, in the Persian Gulf or elsewhere, not in consonance with our purposes to shatter the march of progress.
The twilight of totalitarianism seems to be returning some parts of the world to the brink of a frightening resurgence of nascent nationalism, threatening to unleash a latent ethnic parochialism that can lead not to national unity but to international balkanisation. If ethnic nationalism, whether in the Soviet Union, Eastern Europe or South Africa, spies out of control, we shall be plunged into a dangerous new world of balance-of-power politics, with constantly shifting coalitions that can only reach a denouement of forceful consolidation.
The new political order must be buttressed by an enhanced international security system, within the purview of the Charter of the United Nations, that promotes the peaceful settlement of disputes and can react quickly to extinguish fires before they rage out of control. In this, the Decade of International Law, the rule of law must predominate in the conduct of international relations. International law must never again be silent in the face of naked power.
In this vein, the world has justly condemned the invasion and occupation of Kuwait by Iraq. It is a blatant act of raw aggressions which will long live in infamy, not only because it is a wicked act of aggression of a large, militarily strong, State against a small, weaker neighbour - but also because it comes at a time when the arrow is pointed in the direction of peace, destroying the opportunity for a new Peace of Westphalia, and again bringing the world to the brink of another major war. As a small, peace-loving State, Saint Lucia finds the Iraqi political position to be totally indefensible, and we hope that Iraq will come to recognize that its military position is untenable as well. Saint Lucia hails the members of the Security Council for their unprecedented co-operation on this matter, and we have already taken the necessary domestic actions to ascertain that we are in full compliance with the Council's mandates. Our hearts go out to the thousands of people/ both Kuwaitis and foreigners, whose lives were disrupted by this invasion.
In fine, it was wrong for powerful Iraq to have invaded a powerless neighbour, thus violating its sovereignty and territorial integrity. It is right that the United Nations should unite its strength to force the aggressor to remove itself from Kuwait. For what is right can never be wrong, and what is wrong can never be right.
As the cold war has ended, the United Nations too has come in from the cold. Friends of the Organisation have long said that if it did not exist it would have to be invented. Saint Lucia is pleased that it does exist, and now in its forty-fifth year is stronger and more vigorous than ever before in solving the problems we continually create.
Indeed, the past few years have been the years of the United Nations. Again and again the Organisation has been a good broker of peace, both in domestic and in international ware, and has entered bold new electoral areas, such as in Namibia and Nicaragua, to ensure that the voice of the people calling for the enthronement of democracy is not denied a just hearing.
The people of Haiti too, who have suffered for far too long, look to the Organisation to assist them in going with the tide of democracy that is sweeping the world. Legalistic notions of strict constructionism vis-à-vis the Charter should not be used to throw obstacles in the way of the people of Haiti as they seek to shed their authoritarian legacy and rebuild an economy that can only be described as war torn. We in the Caribbean Community see our own fate as linked to that of the people of Haiti, not only until the December elections but forever more. Haiti, therefore, cannot be allowed to miss this last train. Within the purview of the Organisation of American States (OAS), Saint Lucia has already dispatched an electoral team to Haiti. We look forward to doing the same within the ambit of the United Nations as well.
The seeds of destruction of the vile system of apartheid have been sown with the release of Nelson Mandela and the unbanning of the African National Congress of South Africa (ANC) and the Pan Africanist Congress of Azania (PAC), setting South Africa on an ineluctable course to genuine democracy. There can be no turning back. Saint Lucia is therefore most distressed by the fratricidal violence among ANC and Inkatha supporters that has claimed so many lives in the past few weeks. We hope that this internecine conflict will quickly come to an end, paving the way for a united front in the negotiations to end apartheid. The global community demonstrated its unanimity on the question of official racism only last month by its consensus adoption of the resolution at the resumed session of the General Assembly on apartheid. We can expect no leas a demonstration of solidarity from the victims of apartheid. 
Saint Lucia praises the stops taken so far to bring apartheid to a long-overdue end but wishes to make it for over clear that the removal of economic sanctions will be supported only when real democracy has come to South Africa through the adoption of a system of "one man, one vote".
Unfortunately, we continue to have a number of problems that have proved intractable and thus resistant to the tide of change and conciliation that has been sweeping the world. The Palestinian intifadah has passed its one-thousandth day and continues unabated with no end in sight. The Palestinian dream of a homeland, therefore, seems as far away as it ever was, having been dealt a regressive blow by the current terrible events in the Persian Gulf region.
The long-term conflicts in Angola, Mozambique and the Horn of Africa have yet to reach final solutions, and new problems in Liberia cause us great concern. The same is true in Cyprus, where no progress has been made in the talks between the leaders of the two Cypriot communities.
However, in other areas, such as Cambodia and Western Sahara, we are on the road to comprehensive settlements, and Saint Lucia continues to support the efforts and involvement of the United Nations.
Despite scattered pockets of bellicosity, the world, for the first time in many decades, stands at the periphery of the possibility of international peace. With a sweep of the political wand, we are well on the way to revising the historical definition of East and Host. The traditional definition of North-South, too, must be revised, and that will take a political decision of an economic nature, a decision which will turn the Plan of Action for the Fourth United Nations Development Decade into an economic and fiscal blueprint for the development of the South. 
Having failed to attain the majority of the goals and objectives of the Third Development Decade, it is critical, especially in today's volatile international economic atmosphere, that the goals of the Fourth Development Decade, which I expect we shall adopt unanimously in the coming weeks, should be addressed with a purposeful seriousness by both North and South in order to promote their realisation with all deliberate dispatch.
Last May we adopted the Declaration on International Economic Co-operation and Development, setting out an agreed understanding for the revitalisation of economic growth and development of the developing countries, so as to realise the basic rights of all human beings to a life free .from hunger, poverty, ignorance, disease and fear.	-
That Declaration, in our view, reflects an international consensus on the critical economic situation of the developing countries when viewed in the aggregate. Close to 1 billion people in the developing world still live in a state of chronic hunger and malnutrition, and each year 13 to 18 million of them die because of hunger.
Last year the developed market economies grew by 3.5 per cent, continuing their longest period of economic expansion in post-war history. However, at the same time, 1989 growth in the developing countries was at its lowest, in six years, down by almost 1.5 per cent from the year before, even though the collective value of their exports did increase by some $80 billion.
In my own region, Latin America and the Caribbean, the 1980s have aptly been given the designation of the "Lost Decade". At the end of 1989 real per capita product in the region stood at the level of 13 years earlier. The rate of growth declined from 5.5 per cent in the 19708 to just over 1 per cent in the 1980s. As a result, per capita gross domestic product this year is almost 10 per cent lower than it was in 1980. 
Between 1980 and 1988 Latin America’s terms of trade fall by about 25 per cent. However, it was even worse for Africa and East Asia, as their terns of trade fell by almost 40 par cant. A major economic crisis was averted by an almost equal decline in fuel prices, amounting to about 50 per cent, during the same period. But, even as I speak, the terms of trade continue to decline for many non-oil-exporting developing countries as the cost of fuel, ignited by the crisis in the Persian Gulf region, is again going up, affecting the man-in-the-street in the South and the collective meagre foreign exchange reserves of many poor countries. This could create a critical economic situation, given the fact that most of the affected countries entered the 19908 under the burdens of the recessionary inertia of the 1980s and their heavy external commitments.
As we enter the final decade of the country, the Latin American and Caribbean region continues to be beset by major shortcomings, including the increasing obsolescence of its stock of capital goods and physical infrastructure, a growing gap between the intensive technological changes taking place in the world and their lack of application in the region, and the frustration of an ever-increasing number of people trying to enter the work-force. In fact, this year may well b, the third consecutive year of negative per capita growth in Latin America.
In the decade of the 1980s, political interaction in Latin America, was strengthened, but public institutions were weakened. While popular political participation became the modus vivendi, structural adjustment had an extremely high social cost for the middle-level and popular strata. Thus, vast numbers of people made political gains while they progressively lost economic support.
Fledgling democracies are often endangered by lack of economic foundations which allows for an equal rate of growth of political and economic development. President George Bush's Enterprise of the Americas, with its tripartite pillars of trade, investment and debt reduction, is therefore timely.
In meeting these challenges, we in the region have taken many bold initiatives, aimed at consolidating and buttressing the economic potentialities of the region. High on this agenda of initiatives is the economic integration of the 34 million people of the Caribbean into the larger continental Latin subregion. Those activities have been given a great fillip by recent actions of the Government of Mexico, taken both at the level of the Economic Commission for Latin America and the Caribbean and by President Carlos Salinas de Gortari himself.
In the Commonwealth Caribbean subregion, we are extremely delighted that the historic, linguistic, demographic and other criteria that have long separated us from Latin America are falling by the wayside as we have come to recognise that the things that bind us are far greater than those that separate us. We look forward to this deepening of the integration process, always mindful to remain in compliance with the most-favoured-nation provisions of the General Agreement on Tariffs and Trade.
Though Saint Lucia is not among the least developed countries, those countries are high on our list of concerns. As the 300 to 400 million people of Western Europe look forward to a bright and prosperous future beyond the watershed expectations of "fortress Europe" in 1992, the 300 to 400 million people of the least developed countries look forward only to a bleak economic future.
In the 1990s growth in the least developed countries did not roach expectations, achieving only about one third of the 7.2 per cent target of the Substantial New Programme of Action which was adopted in 1981. This was aggravated by the decline in investments in the least developed countries by about 2 per cent per year through the 19808; and during the same period, agricultural output in the last developed countries failed to keep pace with population growth. Both the share of world exports and the terms of trade of the least developed countries have been on a seemingly inevitable downward slide as the modest Official Development Assistance target of 0.15 per cent which they expected was not realised. 
The failure of last Month's Paris meeting to reach a new, agreed official development assistance target for the least developed countries is therefore most discouraging.
Nine of the 42 least developed countries face the additional, monumental difficulty of also being small island-developing countries.
In a rapidly changing economic world, small island-developing countries struggle to keep pace, weighed down by a host of peculiar developmental problems, among which are poor resource endowments; reliance on a few primary export products; extremely small domestic markets; limited possibilities for industrialisation and, therefore, little opportunity for import substitution; almost total dependence on foreign capital and social and physical infrastructure; and, certainly not least among these particular problems, the proneness to natural disasters.
In 1980, nearly 90 per cent of my country's gross domestic product was destroyed by a hurricane. Fiji suffered a similar fate more recently, losing more than 40 per cent of its sugar output. The same is true of Tonga, where in 1962 a hurricane destroyed 50 per cent of the housing and 90 per cent of the banana crop. Saint Lucia is therefore gratified that the Administrator of the United Nations Development Programme will have more resources available for disaster mitigation in the fifth programming cycle. We also see as positive the successful outcome of the first Meeting of the Governmental Experts of Island Developing Countries and Donor Countries and Organisations, which we held in June this year. It was the first small step by the global community in recognising that small island-developing countries have particular problems and special needs that are different from those of developing countries in general. 
The stagnation in international trade in the last decade has left a residual legacy of protectionism in the developed market countries that cannot be justified by their current unemployment trends. Non-tariff measures continue to reduce world trade by over $300 billion annually. The successful conclusion of the Uruguay Sound in the coming months should usher in a more liberal trading regime to the benefit of both North and South.
We the members of the Caribbean Group for Co-operation in Economic Development (OECD), though members of a number of preferential trading arrangements, experienced average unit-price declines for our total exports. This meant that over the past decade we have had to export more and more goods to earn the same level of income. And had we in aggregate not had modest increases in our exports of manufactured goods, declining primary commodity prices would have negatively affected all of our balance sheets.
On the positive side, prospects for multilateral development assistance improved last year as commitments rose to $35 billion, of which $2 billion were commitments for the operational activities of the United Nations. And net resource transfers to developing countries, through multilateral development loans, rose by some $3.5 billion.
The economic integration process of the developing world also improved last year as we in the Caribbean community gave new impetus to our trading relations under the Treaty of Chagaramus, and we saw the signing of the Asian-Pacific Economic Co-operation Forum Agreement, the Arab Maghreb Union Treaty and the Arab Co-operation Council Agreement.
In conclusion, then, we are poised on the periphery of a new political dawn. But we must seize the day in the economic realm also, especially in the developing countries, for political tranquillity cannot thrive in the midst of economic and social deprivation. 
